THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

CATHER|NE SLAV|SH, et al.

Plaintiffs :
v. : 3:17-CV-1468
(JUDGE MAR|AN|)
C|TY OF W|LKES-BARRE,
PENNSYLVAN|A HOUSING
AUTHOR|TY and DONNA KOZAK
Defendants
>L] MB
AND NOW, TH|S DAY OF OCTOBER, 2018, upon de novo review of

Magistrate Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 48), lT |S HEREBY
ORDERED THAT:

1. The R&R (Doc. 48) is ADOPTED for the reasons stated therein as well as those set
forth in the accompanying memorandum opinion.

2. Defendant Donna Kozak’s Objections (Docs. 49, 50) are OVERRULED for the reasons
set forth in the accompanying memorandum opinion.

3. Defendant City of Wi|kes-Barre, Pennsy|vania Housing Authority’s Objections (Docs.
51, 52) are OVERRULED for the reasons set forth in the accompanying memorandum
opinion.

4. Defendant City of Wi|kes-Barre, Pennsy|vania Housing Authority’s Motion to Dismiss

(Doc. 17) is oENlEo.

 

5. Defendant Donna Kozak’s Motion to Dismiss (Doc. 27) is GRANTED |N PART AND
DEN|ED lN PART AS FOLLOWS:
a. Plaintiffs’ Substantive Due Process claims are DlSM|SSED W|THOUT
PREJUD|CE.
b. Defendant Kozak’s Motion to Dismiss is DEN|ED in a|| other respects
6. P|aintiffs are HEREBY GRANTED 21 days from the date of this Order to file an

Amended Comp|aint.

 

 

United States District Judge

